Oo Oo IN Dn On FP WD NO

NO NO DN NYO NYO HN NO F- FF Fe He S| Se SOU EEUU eS ll
No nA F& WY NYO —|§ COD CO fF AND HD An fF WO NY —| &S

Case 3:19-cr-00001-RCJ-CLB Document 22 Filed 07/23/20 Page 1of3

 

RENE L. VALLADARES /

Federal Public Defender V FILED RECEIVED
Nevada State Bar No. 11479 ENTERED ____ SERVED ON
CHRISTOPHER P. FREY COUNSEU/PARTIES OF RECORD

 

Assistant Federal Public Defender
Nevada State Bar No. 10589

201 W. Liberty Street, Suite 102 JUL 23 2920
Reno, Nevada 89501
(775) 321-845 1/Tel.
(775) 784-5369/Fax CLERK US DISTRICT COURT
chris_frey@fd.org DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

 

 

Attorney for PAUL PRESLEY REED

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 3:19-cr-00001-RCJ-CLB
Plaintiff,
ORDER TO CONTINUE INITIAL
v. REVOCATION HEARING
PAUL PRESLEY REED,
Defendant.

 

 

 

IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal
Public Defender, counsel for PAUL PRESLEY REED and NICHOLAS A. TRUTANICH,
United States Attorney, and PETER WALKINGSHAW, Assistant United States Attorney,
counsel for the UNITED STATES OF AMERICA, that the Initial Appearance regarding
Revocation of Supervised Release hearing set for July 27, 2020, at 2:00 PM, be vacated and
continued to September 2, 2020, at 3:00 PM.

//1

 
Oo Oo IN DO Oo SF WY WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:19-cr-00001-RCJ-CLB Document 22 Filed 07/23/20 Page 2 of 3

This Stipulation is entered into for the following reasons:

1.

4,
5.
6.

This is a joint request by counsel for defendant PAUL PRESLEY REED and
counsel for the Government.

The state criminal charges pending against Mr. Reed, which form one of the
basis of the alleged violation of his supervised release conditions, have yet to
be adjudicated.

The additional time requested by this Stipulation is reasonable pursuant to
Federal Rule of Criminal Procedure 32.1(b)(2), which states that the “court
must hold the revocation hearing within a reasonable time.”

Mr. Reed is not detained.

The parties agree to the continuance.

This is the first request for a continuance.

DATED this 22nd day of July, 2020.

 

 

RENE L. VALLADARES NICHOLAS A. TRUTANICH
Federal Public Defender United States Attorney

By /s/ Christopher P. Frey By _/s/ Peter Walkingshaw
CHRISTOPHER P. FREY PETER WALKINGSHAW
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Counsel for the Government
PAUL PRESLEY REED

 
oO Oo IN DB AH RP WD NY

NO NO NO NO NO WD DR wm mm mm
Nn vn F&F WY NY | DOD CO Fe HN DB OH FBP WD NYO KY CS

 

 

Case 3:19-cr-00001-RCJ-CLB Document 22 Filed 07/23/20 Page 3 of 3

ORDER
Based on the Stipulation of counsel, and good cause appearing,

IT IS THEREFORE ORDERED that the Initial Appearance regarding Revocation
Hearing currently set for July 27, 2020, at 2:00 PM, be vacated and continued to September 2,
2020, at 3:00 PM.

DATED this _23rd_ day of July, 2020.

é

UNITED STATES MAGISTRATE JUDGE

 
